UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4302



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS GEORGE MCLEAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-00-160)


Submitted:   September 10, 2001           Decided:   November 5, 2001


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Esther J. Windmueller, Richmond, Virginia, for Appellant. Kenneth
E. Melson, United States Attorney, Laura A. Colombell, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas McLean appeals his jury convictions for conspiracy to

distribute and possess with intent to distribute cocaine base,

possession with intent to distribute cocaine base, and possession

of cocaine base, in violation of 21 U.S.C.A. §§ 841, 844, and 846

(West 1999 & Supp. 2001).   The court subsequently sentenced McLean

to 240 months’ imprisonment.   On appeal, McLean attacks the suffi-

ciency of the evidence to support the jury’s verdict.      We have

reviewed the record, and viewing the evidence in the light most

favorable to the Government, we find sufficient evidence to support

McLean’s convictions.   See Glasser v. United States, 315 U.S. 60,

80 (1942).

     Accordingly, we affirm McLean’s convictions and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2